 1
 2
 3
 4
 5
 6
 7
 8
                        UNITED STATES DISTRICT COURT
 9
                      CENTRAL DISTRICT OF CALIFORNIA
10
                               WESTERN DIVISION
11
12
   LAUREN MOSHI, LLC., a California        Case No.: CV 18-6725-DMG (JPRx)
13 limited liability company,
                                           ORDER RE STIPULATION FOR
14             Plaintiff,                  DISMISSAL OF ACTION
                                           PURSUANT TO FED. R. CIV. P.
15       vs.                               RULE 41(A) [86]
16 DANIEL FUENTES, an individual
   doing business as both LETHAL
17 AMOUNTS and LETHAL AMOUNTS
   GALLERY; and DOES 1-10, inclusive,
18
               Defendants.
19
20 DANIEL FUENTES, an individual
   doing business as both LETHAL
21 AMOUNTS,
22             Counterclaimant,
23       vs.
24 LAUREN MOSHI, LLC; and ROES 1-
   10, inclusive,
25
                Counterclaim Defendants.
26
27
28
1        Pursuant to the stipulation of the parties, and good cause appearing therefor,
2        IT IS HEREBY ORDERED that:
3        1.     The above-captioned action, including all claims in the Complaint and
4 Counterclaim, shall be dismissed with prejudice in its entirety; and
5        2.     The parties hereto shall bear their own costs and attorneys’ fees.
6
7 DATED: March 31, 2020
                                          DOLLY M. GEE
8
                                          UNITED STATES DISTRICT JUDGE
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                             2
